I concur in the majority opinion. However, I write separately to clarify the interpretation of R.C. 2151.36. R.C. 2151.36
provides in relevant part as follows:
"Any expense ordered by the court for the care, maintenance, and education of dependent, neglected, abused, unruly, or delinquent children, or for orthopedic, medical or surgical treatment, or special care of such children under this chapter, except the part of the expense as may be paid by the state or federal government, shall be paid from the county treasury upon specifically itemized vouchers, certified to by the judge." (Emphasis added.)
The statute clearly requires the expenses shall be paid from the county treasury. The only exception is made for those expenses "as may be paid by the state or federal government." Nowhere in the statute can an authorization be found that would permit the juvenile court to require a state agency to pay any part of the costs. Rather, the statute merely recognizes there will be times a state or federal agency may elect to allocate funds that can be used. In those cases, however, it is the agency electing and not the courts ordering the allocation of funds.
To hold otherwise would put the agencies in the untenable position of having eighty-eight counties deciding and ordering how the agency's money will be spent. *Page 588